



COURT OF APPEAL FOR ONTARIO

CITATION: Hart v. Balice, 2018 ONCA 1065

DATE: 20181220

DOCKET: C65657

Strathy C.J.O., Lauwers and Zarnett JJ.A.

BETWEEN

Melissa Hart and
    Patricia Hart

Appellants/Plaintiffs

and

Victoria Balice

Respondent/Defendant

Melissa Hart, acting in person

Ashley Ferguson, for the respondent

Heard and released orally: December 18, 2018

On appeal from the judgment of Justice Beth A. Allen of
    the Superior Court of Justice, dated July 13, 2018.

REASONS FOR DECISION

[1]

The appellants claim, commenced in 2017, is that the respondent
    wrongfully issued and enforced a lien (apparently a writ of seizure and sale)
    against her property. The motion judge dismissed her claim on summary judgment
    for two reasons: 1) the claim was statute-barred because the appellant, by her
    own admission, was aware of the lien in 2009; and 2) the appellant provided
    no evidence that the alleged lien caused her any damage.

[2]

The appellant has not demonstrated that the motion judge made any error
    in her assessment of the evidence. She concedes in this court that there was no
    evidence before the motion judge that the alleged lien was in any way connected
    with the sale of her property under a mortgage. Indeed, there is no evidence
    that the respondent benefitted in any way from the alleged lien.

[3]

The motion judges finding that the claim was time-barred was based on
    an admission in the appellants reply, and the appellant has not demonstrated
    any error in that conclusion.

[4]

For these reasons, the appeal is dismissed with costs to the respondent
    in the amount of $1,500, inclusive of disbursements and all applicable taxes.

G.R. Strathy C.J.O.

P. Lauwers J.A.

B. Zarnett J.A.


